PER CURIAM.
Under the exceptions taken, no one of the five counts in the amended declaration was sufficient to require the defendant to answer. The third count comes nearest to being sufficient, but that is defective, in that the averment that the purchaser found by the plaintiff “who was ready, able, and willing to buy said property’’ was qualified by the statement, “if the same was as defendant represented it to be,” and, further, in not averring that the procured purchaser was tendered to the defendant before the sale was made to another party. The judgment of the Circuit Court is affirmed.